December 22, 1919. The opinion of the Court was delivered by
This is an action for damages arising out of injuries to certain animals, as will appear by reference to the complaint, which, together with the testimony, the grounds of the motion for non suit, and the appellant's exceptions will be reported.
The first question that will be considered is whether there was any testimony tending to show that the animals were injured while in the possession of the defendant. *Page 315 
There is no direct and positive testimony that the horses were injured while being transported by the defendant, but it is susceptible of a reasonable inference to that effect. Having reached this conclusion, the action was properly brought against the terminal instead of the initial carrier.Atlantic C.L.R. Co. v. Glenn, 239 U.S. 388,36 Sup. Ct. 154, 60 L.Ed. 344; Georgia v. Blish Milling Co., 241 U.S. 19036 Sup. Ct. 541, 60 L.Ed. 948.
As this case arose under the Interstate Commerce Law (Act February 4, 1887c, 104, 24 Stat. 379), it is unnecessary to construe a similar statute of this State; it being applicable only to intrastate commerce.
Reversed.